PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/491,673
Filing Date: 8 Nov 2019
Appellant(s): BUILDING SYSTEM DESIGN CO., LTD.



__________________
Michael Huppert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the
subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the
subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Page 7
Initially, Examiner remarks that regarding the argument that “by attaching the projecting parts 32, 42 (connection members 3, 4) to the structure members 1 and 2 in advance, each structure member and the corresponding connection members are integrated into a single component. Therefore, it is not necessary to separately handle splice plates (as in the known structure shown in Fig. 11) on site, and thus construction at the site can be facilitated and construction time can be reduced (see paragraph 0065)”, this is the identical benefit provided by Green as described in the 9/17/2021 Final Rejection at page 4 as follows: “the splice plates may be welded “one splice plate welded on each member”, col. 7, line 12”.  Each Okitomo I view of Green beam and the corresponding connection members are integrated into a single component by welding. 

Rejection of Claims 12-16 under 35 U.S.C, § 103
1.  Claim 12
Page 9
Appellant argues that “the Green joint is specially designed for use with structural members having a tubular section where access to a nut or collar is not available (see col. 14, lines 22-23; Fig. 5B). Thus, the Green joint is used for a fundamentally different purpose and does not use structure members formed of an H-shaped steel member. The Okimoto and Green coupling structures are fundamentally different in terms of both structure and purpose. Therefore, there would have been no reason or motivation for a skilled person in the art to apply the teachings of Green in the environment of Okimoto. In other words, one of ordinary skill in the art would not have looked to joint structures for tubular members when considering alternatives to a joint structure for an H-shaped steel member. Clearly, any application of the Green teachings in the environment of Okimoto would be to the joint structure for tubular members illustrated in Figs. 6-8 of Okimoto.” In response, Examiner indicates that the principles of Green apply equally to several different beam types, including an “I-beam”, col. 26, lines 1-4, Examiner noting that Appellants characterization of the Okitomo beam as an “H-beam” is more commonly referred to as an “I-beam”. Moreover, even if Green did not expressly teach that the hollow square beams shown in the figures could also be an I-beam, none of the arguments presented (for example, no available nut or collar access) would lead to there being no reason or motivation for a skilled person in the art to apply the teachings of Green in the environment of Okimoto. This is because the fundamental Green teaching is that splice plates may be welded “one splice plate welded on each member”, regardless of any particular beam cross-sectional configuration. 

Page 10
Appellant argues that Examiners motivation to combine the references, and specifically, to take “advantage of “modular” type construction, where assemblies, sub-assemblies and components arrive at the construction site prefabricated”, col. 2, lines 2-4.” is “unclear because the free ends of the Green splice plates are not welded to the structure members. Also, the Okimoto splice members do not have to be welded to achieve the advantage of “modular” type construction. In fact, there is no teaching that welding the Okimoto splice members, as opposed to bolting, will produce any advantageous effect”. First, once the plates are welded to the beams as opposed to being provided loose for job site welding or bolting, modularity exists, and second, the free ends of the Green splice plates are in fact welded to the structure members as disclosed at col. 7, lines 11-12” (“the splice plates may be securely attached by means such as welding both on one member of the structural joint or one splice plate welded on each member”). 

2.  Claim 16
Page 12 
Appellant argues that “The coupling structure specifically defined in claim 16 is significantly more effective in transmitting forces relative to the coupling structures disclosed in the applied prior art references” because “in Appellant’s invention, the connection members 3 and 4, which are the protruding portions, and the flange of the structural material are joined by welds 75a and 75c, and thus the bending force, shearing force, and axial force of the flange are effectively transmitted to the protruding portion (connection member)”. Examiner responds that, based on the argument that such coupling structure effectiveness is a factor of the relevant components being “joined by welds 75a and 75c”, the coupling structure defined in claim 16 is not significantly more effective in transmitting forces relative to the coupling structures disclosed in the applied prior art references at least because the Okitomo in view of Green expressly teaches joining the splice plates by welding (see Green at col. 7, lines 11-12, reciting that “the splice plates may be securely attached by means such as welding both on one member of the structural joint or one splice plate welded on each member”).  






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Dan Kenny/               Patent Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                         

Conferees:
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                         
/Daniel DePumpo/
RQAS
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.